DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
Examiner Note
Please note the Examiner assigned to this Application has changed.  Please direct all future correspondence to Examiner Suba Ganesan at 571-272-3243.
Response to Arguments
Applicant’s arguments filed 4/11/2022 have been considered but are moot in view of the new grounds for rejection. 
In the rejection that follows, Examiner has taken care to utilize prior art humeral stems for prosecution efficiency.  Examiner notes, however, that the claims do not limit the prior art to only humeral stems and thus scope of prior art applicable to the claims is anything from a finger implant to a hip or knee.  Should Applicant wish to narrow consideration of the device to humeral components, Applicant is invited to amend the claims accordingly. 
In the rejection that follows, Examiner has grouped claims 21 and 22 with consideration of claim 8 (though this does not follow numerically) because claims 21 and 22 depend from claim 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-14, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Poncet et al. (Pub. No.: US 2009/0171462) in view of Mutchler et al. (Pub. No.: US 2008/0234829). 
Poncet et al. (hereinafter, Poncet) discloses a stem component (e.g., fig. 1, 2) for implantation in at least a metaphysis of a long bone, the stem component comprising: a body portion 8 comprising: an exterior surface, wherein the exterior surface of the body portion comprises a convex hemispherical shape portion (e.g., fig. 1); a proximal rim (proximal-most perimeter of body portion 8, seen in fig. 2); and an interior socket circumscribed by the proximal rim (e.g., fig. 2), wherein no portion of the interior socket extends into a plane defined by the proximal rim (e.g., fig. 2); and a shaft portion 4 integrally formed (not disclosed) with the body portion 8 and extending outwardly from the exterior surface of the body portion along a longitudinal shaft centerline (fig. 1, 2), wherein the shaft portion comprises at least three longitudinal ridges arranged around the longitudinal shaft centerline (108, 108, and apex of curved section below callout 106; note alternative interpretation in view of Mutchler presented below), wherein each longitudinal ridge extends radially away from the longitudinal shaft centerline a first distance near the body portion and a second distance farther from the body portion, wherein the second distance is less than the first distance (fig. 1, 2).
Poncet lacks the body portion and shaft portion integrally formed, as Poncet is a modular humeral stem.  Mutchler teaches an integral stem (para. 32) as a known alternative to a modular stem (para. 32). Therefore, it would have been obvious to one of ordinary skill in the art to have provided the Poncet stem as integrally formed for the purpose of eliminating assembly of the components during the surgical procedure.  This modification would have occurred using known methods and would have yielded highly predictable results. 
Regarding the “at least three longitudinal ridges” limitation, Examiner has identified the apex of the curved section of the prosthesis neck of Poncet as the third ridge.   Should Applicant disagree, an alternative is to acknowledge that Poncet discloses two ridges and thus lacks three ridges as claimed.  However, Mutchler teaches that it is known in the art to include three longitudinal ridges 23 for the purpose of providing stability along the medial, anterior, and posterior sides (para. 31).  Therefore, it would have been obvious to have modified Poncet to include three longitudinal ridges for the purpose of providing stability along the medial, anterior, and posterior sides as taught by Mutchler.  This modification would have occurred using known methods and would have yielded highly predictable results.
For claim 4, the interior socket comprises a central hole 117 in a bottom surface of the interior socket and extending through the body portion (e.g., Poncet, fig. 2).  
For claim 5, Page 2 of 9the shaft portion comprises a cross-sectional shape comprising a Y-shape (Poncet fig. 3; in the alternative, Mutchler fig. 1, para. 31).  
For claim 6, each longitudinal ridge comprises a first transverse width near the body portion and a second transverse width farther from the body portion, wherein the second transverse width is less than the first transverse width (Poncet fig. 2; in the alternative, Mutchler fig. 1, para. 31, tapered fins).  
For claim 7, each longitudinal ridge is separate from the other longitudinal ridges near the body portion, wherein the longitudinal ridges merge together farther from the body portion (Mutchler fig. 1, ridges taper towards one another and then end farther from the body portion).  
For claim 8, Poncet discloses an implant assembly (fig. 1, 2) comprising: an articular component 10 comprising an articular surface 12, the articular surface comprising a first hemispherical shape portion (fig. 1); and a stem component 4 couplable with the articular component (fig. 1) and configured for implantation in at least a metaphysis of a long bone, the stem component comprising: a body portion 8 comprising: an exterior surface, wherein the exterior surface of the body portion comprises a second convex hemispherical shape portion (e.g., fig. 1); a proximal rim (proximal-most perimeter of body portion 8, seen in fig. 2); and an interior socket circumscribed by the proximal rim and shaped to receive the articular component therein (e.g., fig. 1), wherein no portion of the interior socket extends into a plane defined by the proximal rim (e.g., fig. 2); and a shaft portion 4 integrally formed with the body portion (not disclosed) and extending outwardly from the exterior surface of the body portion along a longitudinal shaft centerline (fig. 1, 2), wherein the shaft portion comprises a cross-sectional shape comprising at least three lobes (fig. 2, 3) , wherein each lobe extends radially away from the longitudinal shaft centerline, wherein the shaft portion comprises a first cross-sectional overall Page 3 of 9outer diameter near the body portion and a second cross-sectional overall outer diameter farther from the body portion, wherein the second cross-sectional overall outer diameter is less than the first cross-sectional overall outer diameter (lobes taper downward, fig. 2).
Poncet lacks the body portion and shaft portion integrally formed, as Poncet is a modular humeral stem.  Mutchler teaches an integral stem (para. 32) as a known alternative to a modular stem (para. 32). Therefore, it would have been obvious to one of ordinary skill in the art to have provided the Poncet stem as integrally formed for the purpose of eliminating assembly of the components during the surgical procedure.  This modification would have occurred using known methods and would have yielded highly predictable results. 
Regarding the “at least three lobes” limitation, Examiner has identified the apex of the curved section of the prosthesis neck of Poncet as the third lobe.  Should Applicant disagree, an alternative is to acknowledge that Poncet discloses two lobes 108 and thus lacks three lobes as claimed.  However, Mutchler teaches that it is known in the art to include three longitudinal lobes 23 for the purpose of providing stability along the medial, anterior, and posterior sides (para. 31).  Therefore, it would have been obvious to have modified Poncet to include three longitudinal lobes for the purpose of providing stability along the medial, anterior, and posterior sides as taught by Mutchler.  This modification would have occurred using known methods and would have yielded highly predictable results.  
For claim 11, the interior socket comprises a central hole 117 in a bottom surface of the interior socket and extending through the body portion (e.g., Poncet, fig. 2)
For claim 12, the shaft portion comprises a cross-sectional shape comprising a Y-shape (Poncet fig. 3; in the alternative, Mutchler fig. 1, para. 31).  
For claim 13, each lobe comprises a first transverse width near the body portion and a second transverse width farther from the body portion, wherein the second transverse width is less than the first transverse width (Poncet fig. 2; in the alternative, Mutchler fig. 1, para. 31, tapered fins).  
For claim 21, Poncet lacks the articular component comprises a convex articular component; and the first hemispherical shape portion comprises a first convex hemispherical shape portion, as Poncet is a reverse shoulder joint prosthesis. Mutchler teaches a convex articular component 31 for the purpose of providing a traditional shoulder joint prosthesis.  Therefor it would have been obvious to utilize Mutchler with a convex articular component for the purpose of providing therapeutic treatment to a person requiring a traditional shoulder arthroplasty instead of a reverse shoulder arthroplasty.
For claim 22, the articular component comprises a concave articular component 10; and the first hemispherical shape portion comprises a first concave hemispherical shape portion 12 (Poncet fig. 1).  
For claim 14, Poncet discloses a stem component (fig. 1, 2) for implantation in at least a metaphysis of a long bone, the stem component comprising: a body portion 8 comprising an exterior, wherein the exterior comprises a portion of a sphere (fig. 1, 2); a proximal rim (proximal-most perimeter of body portion 8, seen in fig. 2); and an interior socket circumscribed by the proximal rim (fig. 2), wherein an entirety of the interior socket is recessed below the proximal rim (fig. 2); and a shaft portion 4 integrally formed with the body portion (not disclosed) and extending outwardly from Page 4 of 9Docket No. CAO-10Response dated April 11, 2022 the exterior of the body portion along a longitudinal shaft centerline (fig. 1, 2), wherein the shaft portion comprises at least three longitudinal columns arranged around the longitudinal shaft centerline (108, 108, and apex of curved section below callout 106; note alternative interpretation in view of Mutchler presented below), wherein each longitudinal column is separate from the remaining longitudinal columns near the body portion, wherein the longitudinal columns merge together farther from the body portion (fig. 1, 2) 
Poncet lacks the body portion and shaft portion integrally formed, as Poncet is a modular humeral stem.  Mutchler teaches an integral stem (para. 32) as a known alternative to a modular stem (para. 32). Therefore, it would have been obvious to one of ordinary skill in the art to have provided the Poncet stem as integrally formed for the purpose of eliminating assembly of the components during the surgical procedure.  This modification would have occurred using known methods and would have yielded highly predictable results. 
Regarding the “at least three longitudinal columns” limitation, Examiner has identified the apex of the curved section of the prosthesis neck of Poncet as the third column.   Should Applicant disagree, an alternative is to acknowledge that Poncet discloses two columns 108 and thus lacks three columns as claimed.  However, Mutchler teaches that it is known in the art to include three longitudinal columns 23 for the purpose of providing stability along the medial, anterior, and posterior sides (para. 31).  Therefore, it would have been obvious to have modified Poncet to include three longitudinal columns for the purpose of providing stability along the medial, anterior, and posterior sides as taught by Mutchler.  This modification would have occurred using known methods and would have yielded highly predictable results.
For claim 17, the interior socket comprises a central hole 117 in a bottom surface of the interior socket and extending through the body portion (e.g., Poncet, fig. 2). 
For claim 18, the interior socket comprises a hole 117 extending through the body portion (e.g., fig. 2), wherein the stem component comprises a cavity near the body portion, wherein the cavity is surrounded by the longitudinal columns, wherein the hole and the cavity are open to each other (e.g., fig. 2).  
For claim 19, the shaft portion comprises a first cross-sectional overall outer diameter near the body portion and a second cross- sectional overall outer diameter farther from the body portion, wherein the second cross- sectional overall outer diameter is less than the first cross-sectional overall outer diameter (fig. 1, 2; stem tapers).
For claim 20,Page 5 of 9 each longitudinal column comprises a first transverse width near the body portion and a second transverse width farther from the body portion, wherein the second transverse width is less than the first transverse width (Poncet fig. 2; in the alternative, Mutchler fig. 1, para. 31, tapered fins).  
For claim 23, Poncet discloses at least one of the at least three longitudinal columns comprise a superimposed longitudinal groove formed therein, and wherein the superimposed longitudinal groove comprises a concave surface extending along the at least one of the at least three longitudinal columns (Poncet fig. 3, concavity between the column 108 and the shaft is the groove).
Claims 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Poncet et al. (Pub. No.: US 2009/0171462) in view of Mutchler et al. (Pub. No.: US 2008/0234829), further in view of Deransart et al. (Pub. No.: US 2017/0340449)
Poncet in view of Mutchler is explained supra, however, the combination lacks an interior socket comprising a plurality of noncircular holes arranged around a center of the interior socket and extending through the body portion.  Deransart et al. (hereinafter, Deransart) teaches a plurality o noncircular holes 46 (seen in noncircular profile in fig. 5A) for the purpose of mechanically coupling the reverse insert 12 directly to the stem (para 114).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Poncet in view of Mutchler to include noncircular holes on the interior socket for the purpose of providing a mechanical attachment to the bearing insert.  This modification would have occurred using known methods and would have yielded predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774